Citation Nr: 0804620	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disorder.

2.	Entitlement to service connection for a disorder 
manifested by back pain.

3.	Entitlement to service connection for a right hip 
disorder.

4.	Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the fourth left 
metatarsal with cuboid necrosis and sinus tarsi 
syndrome.

5.	Entitlement to an initial compensable evaluation for 
residuals of an avulsion fracture of the right cuboid.

6.	Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the right knee.

7.	Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the left knee.
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 2002 to 
September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The Board notes that, in a February 2007 signed statement, 
the veteran said that she disagreed with a (RO) decision 
dated October 17, 2006.  However, it is unclear to the Board 
to what the veteran refers as the claims file does not 
currently include such a decision, that evidently addressed 
the claims on appeal, according to her reference to her 
painful knees, ankles, hips, and back. 

The issues of an initial rating in excess of 10 percent for 
residuals of a fracture of the fourth left metatarsal with 
cuboid necrosis and sinus tarsi syndrome and an initial 
compensable evaluation for residuals of an avulsion fracture 
of the right foot are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed left shoulder disorder and any 
reported rotator injury is not shown to be related to 
her period of active military service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed back disorder.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed right hip disorder.

4.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
patellofemoral syndrome of the right knee is currently 
manifested by mild tenderness and crepitations, and 
subjective complaints of pain, with otherwise 
essentially normal clinical findings, including full 
range of knee motion, and with no more than slight 
impairment.

5.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
patellofemoral syndrome of the left knee is currently 
manifested by subjective complaints of pain, with 
essentially normal clinical findings, including full 
range of knee motion, and with no more than slight 
impairment.


CONCLUSIONS OF LAW

1.	A left shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.	A disorder manifested by back pain was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.	A right hip disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

4.	The schedular criteria for an initial compensable 
evaluation for patellofemoral syndrome of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Code (DC) 5299-5257 (2007).

5.	The schedular criteria for an initial compensable 
evaluation for patellofemoral syndrome of the left knee 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, DC 5299-5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claims for service connection for back, left 
shoulder, and right hip disorders and compensable ratings for 
right and left knee disabilities are being denied, as set 
forth below, there can be no possibility of prejudice to her.  
As set forth herein, no additional notice or development is 
indicated in the appellant's claims. 

In a November 2003 letter, issued prior to the March 2004 
rating decision, the RO informed the appellant of its duty to 
assist her in substantiating her claims under the VCAA and 
the effect of this duty upon her claims.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

A.	Factual Background

Service medical records reflect that, in December 2002, the 
veteran was seen for follow up of complaints of right hip 
pain for the past five weeks.  Results of x-rays of the 
veteran's pelvis taken in December 2002 showed unremarkable 
hip joints and a normal pelvis.  The veteran's sacrum and 
sacroiliac joints were also unremarkable.  Results of a bone 
scan taken at the time also showed that her pelvis and lower 
lumbosacral spine appeared normal.

January and February 2003 clinical records include the 
veteran's complaints of right hip pain.  A June 2003 service 
examination report is not referable to upper extremity, 
spine, or hip abnormalities.

A July 2003 Medical Evaluation Board (MEB) report reflects 
the veteran's complaints of bilateral foot pain but is not 
referable to back, hip, or shoulder abnormalities.

Post service, the veteran, who was 21 years old, underwent VA 
examination in December 2003.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
The veteran reported right hip and low back pain, and left 
shoulder popping.  When she wore a cam walker (in service), 
she developed hip pain and was told results of an x-ray were 
unremarkable.  Her back symtoms began in September 2003 when 
she fell down some steps while carrying a TA-50 and her 
personal bag, a duffle bag, and landed on a cement floor.  
She said that she injured her left shoulder at that time but 
was never sent to sick hall because the major did not want 
her to go.  The physical therapist she was seeing at the time 
for her other disorders said she probably pulled a back 
muscle and to just monitor it.  She denied radiuclar symtoms 
into the lower extremities or bowel or bladder symptoms.  The 
veteran also said her shoulder snapped and popped when she 
stretched.  She felt as though it was going to come out of 
place and she had to pop it back into place at times.  

Further, it was noted that results of x-rays of the veteran's 
right hip, left shoulder and lumbosacral spine were normal.  
Results of a bone scan taken at the time showed that her 
pelvis appeared normal.  Upon clinical examination, the VA 
examiner reported that there was no abnormality on 
examination of the lumbosacral spine, and examination of the 
hip and left shoulder was normal.

An October 2005 private podiatry record indicates that the 
veteran was being evaluated for a rotator cuff injury (right 
or left unspecified).  An October 2005 letter from B.W., 
D.P.M., noted significant hip internal rotation with very 
limited external rotation and normal flexion and extension.  
In a November 2005 private medical record, it was noted that 
the veteran recently underwent rotator cuff surgery.

According to a December 2005 VA examination report, the 
veteran recently underwent left shoulder surgery in November 
2005.  The VA knee examination report also dated at that time 
indicates that the veteran said she injured her left shoulder 
in service but her sergeant advised her not to go on sick 
call and she continued to have problems.

In her February 2007 signed statement, the veteran said that 
because of her poor ankles and knees, her gait affected her 
hips and back.  She also said that she currently worked on a 
concrete floor that affected her hips and back.

B.	Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficent to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service- 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also at 38 C.F.R. § 3.310(b) (2007).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

1.	Left Shoulder Disorder

The veteran has contended that service connection should be 
granted for a left shoulder disorder.  The record 
demonstrates that no left shoulder disorder was found in 
service or on separation from service.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had a left shoulder 
disorder.  Furthermore, the veteran has submitted no evidence 
to show that she currently has a left shoulder disorder.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has a left shoulder disorder has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

As well, although private evidence dated in November 2005 
suggests that the veteran apparently underwent left rotator 
cuff repair, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that her upper extremities were normal in June 2003, shortly 
before separation from service, and the first post service 
evidence of record of a left shoulder disorder is from 2005, 
more than two years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's left rotator cuff repair to 
service or any incident of service has been presented.

2.	Right Hip Disorder

The veteran has also contended that service connection should 
be granted for a right hip disorder.  The record demonstrates 
that no diagnosed right hip disorder was found in service or 
on separation from service.  Moreover, on VA examinations 
after the veteran's separation from service, there was no 
showing that the veteran had a right hip disorder.  
Furthermore, the veteran has submitted no evidence to show 
that she currently has a right hip disorder.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has right hip disorder has been presented.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).
3.	Back Disorder

The veteran has also contended that service connection should 
be granted for a disorder manifested by back pain.  The 
record demonstrates that no diagnosed back disorder was found 
in service or on separation from service.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had a diagnosed back 
disorder.  Furthermore, the veteran has submitted no evidence 
to show that she currently has a diagnosed back disorder.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has a diagnose back disorder has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

4.	All Claimed Disorders

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting her own statements, because 
as a layperson she is not competent to offer medical 
opinions.  The veteran can attest to factual matters of which 
she had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus her statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  There is no evidence 
showing, and the veteran does not assert, that she has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of her claimed back, left 
shoulder, and right hip disorders.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to her 
currently claimed back, left shoulder, and right hip 
disorders.  The preponderance of the evidence is therefore 
against the appellant's claim of entitlement to service 
connection for back, left shoulder, and right hip disorders.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
back, left shoulder, and right hip disorders is not 
warranted.

III.	Increased Ratings

A.	Factual Background

Service medical records indicate that results of a bone scan 
performed in November 2002 showed mild multifocal stress 
reaction changes to include the bilateral knees.  In January 
and February 2003, the veteran complained of new onset right 
knee pain.  Physical therapy records indicate that she 
complained of knee pain after being prescribed with a cam 
walker for her foot injuries and an April 2003 record 
reflects probable patellofemoral syndrome of the right knee. 

Post service, when the veteran underwent VA orthopedic 
examination in December 2003, she complained of bilateral 
knee pain that started in approximately February or March, 
that was worse on the right.  She reported pain of 2 to 3 on 
a scale of 1 to 10 and that increased to 7 with activity.  
She did not wear a brace.  Results of x-rays of the veteran's 
knees taken at the time were normal.    

On examination, range of motion of the veteran's knees was 
from 0 to 140 degrees, bilaterally, and she denied any medial 
or lateral joint line tenderness.  There was no erythema, 
effusion, or warmth.  There was a negative Drawer sign with 
no instability on stress testing.  There was positive 
patellar distraction testing, bilaterally.  There was 
negative compression testing.  Motor strength was 4+/5.  The 
pertinent clinical impression was that examination of the 
knees was consistent with chondromalacia patella or 
patellofemoral syndrome, bilaterally. 

In December 2005, the veteran underwent another VA 
examination of her knees.  The veteran reported having 
continuous bilateral knee pain and did not wear knee braces.  
She took prescribed pain medication for her shoulder that 
helped her knee pain.  Her right knee had a dull ache that 
she rated as a 2 or 3 on a pain scale of 0 to 10 and said it 
went to a level 10 briefly when it locked up.  When it locked 
up, it took a minute or so until she got the knee cap into 
position that occurred more in cold weather.  Squatting 
caused pain as did ascending stairs and, at the end of the 
day, her pain was at a 5 or 6 level.  Walking on level 
surfaces during the day did not cause much pain.  Her pain 
was mostly below the knee cap.  The veteran denied any giving 
away or falling.  Sometimes her legs felt weak and, during 
flare ups when the knee locked, the pain was at level 10.  
She denied any swelling.  The veteran said her left knee was 
not as bad as right knee but also locked once or twice a 
week.  She did not have daily pain except when it locked or 
at the end of the day when she walked up stairs and the pain 
level was a 4 or 5 but did not limit her activity to go up 
stairs.  She denied any swelling or instability and said 
flare ups were not as bad as the right knee.

On examination, the veteran was able to walk on her heels and 
toes without any loss of balance.  Her balance on the lower 
extremity at the time was normal.  The veteran was able to 
squat and rise without any difficulty or loss of balance.  
There were no knee deformities noted.  There was mild right 
knee tenderness on the lateral aspect of the patella distally 
at the tibial spine area, and no left knee tenderness.  There 
was no swelling or effusion in either knee.  There was no 
swelling or effusion in either knee.  The right knee patella 
was not displaced and both Drawer's sign and Lachman's test 
were negative for both knees.  Medial and lateral stress 
tests did not reveal any instability on the right or left 
knee.  She denied pain or discomfort during the examination.  
There was mid retropatella crepitations noted at the inferior 
aspect of the patella on the right knee.  No left knee 
crepitations were noted.  Range of motion of the right and 
left knees was extension to 0 degrees (active and passive); 
and flexion to 135 degrees (active); passive range of motion 
was from 0 to 140 degrees for the right knee and from-5 to 
140 degrees for the left knee, that the VA examiner said was 
considered normal.  The veteran denied any complaints of pain 
or discomfort and repetitive and passive range of motion 
remained the same without any additional complaints.  
MacMurray's and Apley's tests could not be performed as the 
veteran could not lie in the prone position.  There was no 
knee instability noted on either side.  Manual muscle 
strength in the right lower extremity was normal.  Rotation 
of the knees did not cause pain.  No muscle atrophy was 
noted.  

The examiner noted that the veteran was functionally 
independent and ambulated without assistive devices and that 
DeLuca provisions could not be clearly delineated although, 
during exacerbations, the veteran could have severe 
limitations of motion even for that one minute of time that 
she experienced excruciating pain due to knee locking.  There 
was no evidence of weakening or atrophy of the muscles.  The 
extent of loss of endurance and range of motion during acute 
exacerbations cannot be determined as it depended on the 
level of severity of pain and there was no evidence of loss 
of balance due to pain or weakness.  Fatigue was noted as a 
subjective complaint.  Results of x-rays of the knees 
performed at that time were within normal limits.  The VA 
examiner said that the veteran's present knee condition did 
not interfere with her employment.  She needed a few 
intermittent rest periods at the end of the day, particularly 
when ascending stairs.  The clinical impression was 
patellofemoral pain syndrome of both knees and bilateral 
chondromalacia of patellae.

In her February 2007 written statement, the veteran said that 
she worked on a concrete floor that affected her knees.



B.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected right and left knee 
disabilities warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that the March 2004 rating decision granted 
service connection and the currently assigned non-compensable 
disability evaluations.  In November 2004, the RO received 
the veteran's notice of disagreement with the disability 
evaluations awarded for her service-connected bilateral knee 
disabilities.  The Court has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Court noted that the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), as to 
the primary importance of the present level of disability, is 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  See also Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) (to 
the effect that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  See also 38 C.F.R. § 
4.71a, DC. 5003, 5010 (2007); see also 38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected right and left knee 
disabilities are evaluated as noncompensably disabling under 
DC 5299-5257.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27 (2007).  Here, the veteran's 
service-connected left and right knee disabilities are rated 
as analogous to knee impairment, including instability or 
recurrent subluxation, under DC 5257.  38 C.F.R. § 4.20 
(2007).  It is noted that no specific instability has been 
complained of or noted.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257.

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under.  38 C.F.R. § 4.71a, DC 5258 (2007).  
Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5259 (2007).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2007).

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2007).  The normal range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2007).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997). The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating. A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Upon review of the probative and objective medical evidence, 
the Board is of the opinion that initial compensable 
evaluations are not warranted for the veteran's service-
connected right and left knee disabilities.  During the 
December 2003 VA examination, range of motion of both the 
right and left knee was from 0 to 140 degrees, essentially 
normal motion, with no evidence of instability.  X-rays taken 
at the time were normal.  

Further, when examined by VA in December 2005, the examiner 
also reported that range of motion of the veteran's knees was 
from 0 to 135 degrees (active) and from 0 to 140 degrees 
(passive on the right) and from -5 to 140 degrees (passive on 
the left), considered normal, with some mild right knee 
tenderness and crepitations, and no reported increase in 
fatigue, weakness, lack of endurance, or limited motion with 
repetitive use.  The veteran did not report increase pain 
with repetitive use.  Such findings do not meet, or even 
approximate, a compensable evaluation under any of the 
pertinent diagnostic codes.  The veteran is not been shown to 
have ranges of motion with regard to limitation of flexion or 
extension that would warrant a compensable disability 
evaluation under DCs 5260 or 5261.  Further, there has also 
been no demonstration that she has subluxation or lateral 
instability.  As such, a compensable evaluation would not be 
warranted under DC 5257.  A separate rating for arthritis of 
the right knee is not warranted as there is no clinical 
evidence of right or left knee arthritis shown on any x-ray 
or other diagnostic report pertinent to the veteran's 
service- connected right and left knee patellofemoral 
syndrome.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The 2003 and 2005 VA examiners 
reported no visible evidence of pain on motion, with no 
decrease in range of motion, fatigue, or lack of endurance.  
In fact, although the 2005 VA examiner reported that the 
veteran could experience severe pain with knee locking, such 
episodes were reported to occur no more than once or twice a 
week and last for one minute.  As such, the Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected right and left knee disabilities 
are contemplated in the currently assigned noncompensable 
ratings.  There is no indication that pain, due to disability 
of the right and left knee, caused functional loss greater 
than that contemplated by the noncompensable evaluations 
assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against initial compensable 
disability ratings for the veteran's service-connected right 
and left knee disabilities.  The preponderance of the 
evidence is clearly against the claims.  38 U.S.C.A. § 5107.

Further, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected left 
and right knee disabilities, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed her original claim 
for service connection have the disabilities on appeal been 
more disabling than as currently rated under the present 
decision of the Board.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  In this respect, there has been no 
evidence submitted to show that the left and right knee 
disabilities, alone, have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  While, in her February 2007 written 
statement, the veteran said she worked 32 to 36 hours per 
week on a concrete floor that affected her knees, she 
submitted no documentation to show the disabilities affected 
her ability to work, e.g., sick leave statements, wage 
reports, and the December 2005 VA examiner said that her knee 
condition did not interfere with her employment.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a disorder manifested by back pain is 
denied.

Service connection for a right hip disorder is denied.

An initial compensable evaluation for patellofemoral syndrome 
of the right knee is denied.

An initial compensable evaluation for patellofemoral syndrome 
of the left knee is denied.


REMAND

The veteran also seek an initial rating in excess of 10 
percent for residuals of a fracture of the fourth left 
metatarsal with cuboid necrosis and sinus tarsi syndrome and 
an initial compensable evaluation for residuals of an 
avulsion fracture of the right foot.  In support of her 
claim, in February 2007 she submitted a May 2006 private 
medical report.  This record reflects that the veteran 
underwent left ankle arthroscopy with extensive debridement.  
The veteran did not waive initial RO review of this new 
evidence. 

As well, the clinical symtoms associated with the veteran's 
service-connected residuals of a fracture of the cuboid of 
the right foot are not entirely clear.  A November 2005 
private medical records shows bilateral ankle instability.  
The December 2005 VA podiatry examination report includes a 
clinical impression of pes valgo planus deformity, 
bilaterally; chronic left ankle and hind foot pain; chronic 
bilateral ankle instability; hypermobility (ligamentous 
laxity) of the ankle and subtalar joint, bilateral; excessive 
pronation of both feet; in-toe gait; and results of foot 
injury of a fracture of the fourth metatarsal and cuboid of 
the left foot, fracture of the cuboid of the right foot, and 
sinus tarsi syndrome.  The VA examiner noted that the 
veteran's pes valgo planus foot type was congenital, and that 
her excessive pronation, with hypermobility of her ankle and 
subtalar joints, contributed to her foot pain and ankle 
instability and fractures.  However, it is unclear what, if 
any, current symtoms are associated with the veteran's the 
service-connected left and right foot disabilities, as 
opposed to her non-service-connected foot disorders.  

The Board believes it would be helpful for a VA examiner to 
describe the current severity and all symptomatology 
associated with the veteran's service-connected residuals of 
an avulsion fracture of the right cuboid and residuals of a 
fracture of the fourth left metatarsal with cuboid necrosis 
and sinus tarsi syndrome.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
identify all private or VA medical 
records regarding treatment for her 
service-connected residuals of an 
avulsion fracture of the right cuboid 
and residuals of a fracture of the 
fourth left metatarsal with cuboid 
necrosis and sinus tarsi syndrome, for 
the period from May 2006 to the 
present.  Then, the RO/AMC should make 
every effort to obtain the records 
identified by the veteran.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file and the veteran so notified in 
writing.

2.	Then, the veteran should be scheduled 
for an appropriate VA examination, 
i.e., an orthopedic examination, 
preferably performed by a physician (if 
available) to determine the current 
severity and all manifestations of her 
service-connected residuals of an 
avulsion fracture of the right cuboid 
and residuals of a fracture of the 
fourth left metatarsal with cuboid 
necrosis and sinus tarsi syndrome.  All 
indicated tests and studies should be 
performed, and all clinical findings 
reported in detail.  The examiner is 
requested to address the following:

i.	To the extent possible, the 
manifestations of the service-
connected residuals of an avulsion 
fracture of the right cuboid and 
residuals of a fracture of the 
fourth left metatarsal with cuboid 
necrosis and sinus tarsi syndrome 
should be distinguished from those 
of any other left or right foot 
disorder(s) found to be present.  
If this cannot be done, the 
examiner should so state.

ii.	The examiner should note the 
active and passive range of motion 
in degrees of the veteran's 
service-connected left and right 
foot and ankle.  An opinion should 
be made as to whether the 
limitation of motion for the left 
and right ankle more closely 
resembles that of moderate or 
marked limitation, or ankylosis 
and, if so, whether the ankylosis 
is in plantar flexion less than 30 
degrees, or in plantar flexion 
between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 
degrees, or is in plantar flexion 
at more than 40 degrees, in 
dorsiflexion at more than 10 
degrees, or with abduction, 
adduction, inversion, or eversion 
deformity.

iii.	The examiner is further requested 
to comment as to whether the 
veteran's left and right foot 
disabilities includes moderate or 
severe malunion of the tarsal or 
metatarsal bones.

iv.	The examiner also should comment 
on the functional limitation(s), 
if any, caused by the veteran's 
service-connected left and right 
foot disabilities, including 
whether either disability 
interferes with her ability to 
work.

v.	The examiner should render an 
opinion as to whether the 
veteran's left and right foot 
disabilities cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy.

vi.	If the severity of the veteran's 
left and right foot manifestations 
cannot be quantified, the examiner 
should so indicate.  Specifically, 
the examiner is requested to 
address the severity of painful 
motion, if any, from mild to 
intermediate degrees to severe.  
The examiner should note at what 
degree in the range of motion that 
pain is elicited as well as the 
severity of such pain.

vii.	With respect to any subjective 
complaints of pain, the examiner 
should comment on whether the 
subjective complaints are 
supported by objective findings; 
whether any pain is visibly 
manifested upon palpation and 
movement of the left and right 
foot; and whether there are any 
other objective manifestations 
that would demonstrate disuse or 
functional impairment of the left 
and right foot due to pain 
attributable to the service-
connected disability.

viii.	A complete rationale should be 
provided for all opinions rendered 
and the examination report should 
indicate if the examiner reviewed 
the veteran's medical records.

3.	Thereafter, the RO should readjudicate 
the veteran's claims for an initial 
rating in excess of 10 percent for 
residuals of a fracture of the fourth 
left metatarsal with cuboid necrosis 
and sinus tarsi syndrome, and an 
initial compensable rating for 
residuals of an avulsion fracture of 
the right cuboid.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the January 
2006 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


